Citation Nr: 1518877	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  10-48 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for a bilateral knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Young, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to February 1971.  This matter is before the Board of Veteran's Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In April 2014, the case was remanded (by a Veterans Law Judge other than the undersigned) for additional development.  It is now assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record found that there has now been substantial compliance with the Board's instructions in the April 2014 remand, and that corrective action is necessary.   

In the April 2014 remand, the Board requested an examination to secure a medical opinion regarding the nature and etiology of the Veteran's bilateral knee disability.  The examiner was to consider/address the Veteran's claimed etiology for his knee disability (multiple landings upon jumps from helicopters while carrying the heavy supplies combat medics are required to carry), and his accounts of having continuing knee complaints ever since service.  The opinion on June 2014 VA examination by a nurse received in response did not acknowledge (comment on) the Veteran's allegation that his current knee disability is related to his multiple helicopter jump landings in service, or his report of continuing complaints of knee pain ever since service.  The examiner indicated that most of the Veteran's pain was due to a diagnosis of chondromalacia, which is a multifactorial process and unlikely related to service.  This opinion is deficient because: it does not account for the diagnosis of knee arthritis (noted in a September 2013 treatment report), and thus suggests a less than complete familiarity with the record; and citing that chondromalacia is "multifactorial" as the stated reason for it being unrelated to service is a conclusory opinion without rationale.   Multifactorial merely suggests that there are various factors contributing to the etiology (with none identified).  The opinion does not indicate why jump trauma in service would not be one of the etiological factors; does not comment on the significance of the Veteran's reports of continuing symptoms since service; and does not identify the likely causes of the knee disability found.  Accordingly, an examination by an orthopedist to determine the most likely etiology for the Veteran's knee disabilities is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran to be examined by an orthopedist to secure an adequate advisory medical opinion regarding the etiology of his bilateral knee disability.  The entire record should be reviewed by the examiner in conjunction with the examination.  Based on review of the record, and interview and examination of the Veteran (and noting the diagnoses in the current record of chondromalacia and arthritis of the knees; that the Veteran was a combat medic with a history of multiple jumps from helicopters in service with heavy equipment; and that the Veteran reports continuing knee pain since service), the consulting physician should provide opinions that respond to the following.

(a) Please identify by diagnosis each knee disability diagnosis found.  If a diagnosis noted in the record (i.e., arthritis or chondromalacia) is not supported by current clinical findings please provide explanation with citation to supporting factual data.

(b) Please identify the likely etiology for each knee disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that the knee disability is related to the Veteran's service, to include as due to repeat trauma due to jumps from helicopters in service.  The rationale provided for the opinion must reflect consideration of the Veteran's reports of continuing knee symptoms since service.  

(c) If a diagnosed knee disability is deemed to be unrelated to service/any activities or trauma therein, the examiner should identify the nonservice-related etiology considered more likely, citing to supporting factual data.  

The examiner must provide rationale for all opinions.  

2.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

